Martin J.

delivered the opinion of the Court.
The Bank sues one of the makers, and the endorser of an accommodation note, by them discounted.
The first defendant resisted the claim on the ground that he subscribed the note as the second obligor, and must be consequently viewed as the surety of his co-obligor alone.
The other defendant admitted his endorsement, but contended he was liable on the failure of the makers only.
There was judgment against both defendants in solido and they appealed.
The appellants’ counsel has insisted—
1. The first defendant was liable for one half of the sum mentioned in the note, as the note , is a joint one only.
2. The Court erred in allowing interest at the rate of nine per cent.
I. The note though subscribed by two individuals is worded in the singular, — “Ipromise to pay” If a note signed by several persons and begin, “I promise to pay &c,” it is several as well as joint; and the parties may be sued jointly and severally. Chitty on Bills, Ed. 1821, 433.
II. The note was duly protested, and notice was duly given. Legal interest was therefore to be allowed.
Legal interest on sums discountedJjy Banks is, that established by their charters. La. Code, Art, 2895.
The plaintiffs’ charter establishes nine per cent, as the maximum of interest which they may take on loans and discounts. 1. Moreau’s Dig. 50, sec. 12. — When a note like the present is payable more than four months after discount or loani We therefore think that the District Judge did not err in considering nine per cent as the rate of interest established by the charter, in the present case, and consequently., as the legal interest stated in the Code.
It is therefore ordered, adjudged and decreed that the judgment be affirmed with costs.